Citation Nr: 1809085	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine. 

2. Entitlement to an initial rating in excess of 10 percent for DDD of the lumbar spine for the period from December 26, 2008 to January 19, 2016.

3. Entitlement to a rating in excess of 20 percent for DDD of the lumbar spine for the period from January 20, 2016 to June 11, 2017.

4. Entitlement to a rating in excess of 10 percent for DDD of the lumbar spine for the period beginning June 12, 2017. 

5. Entitlement to an initial compensable rating for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid for the period from December 26, 2008 to January 19, 2016.

6. Entitlement to a rating in excess of 40 percent for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid for the period from January 20, 2016 to June 11, 2017.

7. Entitlement to a compensable rating for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid for the period beginning June 12, 2017. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 2008.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO. 

The Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disability (TDIU) rating, effective from December 26, 2008 to December 14, 2015. She is in receipt of a combined schedular evaluation of 100 percent, effective from December 14, 2015.

In March 2016, the RO granted an increased 20 percent rating for the Veteran's DDD of the lumbar spine effective from January 20, 2016. In July 2017, the RO granted an increased 40 percent rating for the Veteran's Raynaud's phenomenon effective from January 20, 2016. The RO reduced the rating for the Veteran's Raynaud's phenomenon to noncompensable effective from June 12, 2017. The RO also reduced the rating for the Veteran's DDD of the lumber spine to 10 percent effective from June 12, 2017. As higher schedular ratings for the DDD of the lumbar spine and Raynaud's phenomenon are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the Veteran testified before the undersigned at a Travel Board hearing. A transcript of the hearing has been associated with the claims file. The Board remanded the claim in September 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

Service connection for cervical radiculopathy of the left upper extremity, cervical radiculopathy of the right upper extremity, lumbar radiculopathy of the left lower extremity and lumbar radiculopathy of the right lower extremity was granted in the March 2017 rating decision. The ratings for the cervical radiculopathy of the bilateral upper extremities and lumbar radiculopathy of the bilateral lower extremities were assigned effective January 20, 2016. 
The Veteran filed a notice of disagreement to the March 2017 rating action in November 2017, disagreeing with the effective dates of service connection and assigned ratings for the cervical radiculopathy of the left upper extremity, cervical radiculopathy of the right upper extremity, lumbar radiculopathy of the left lower extremity and lumbar radiculopathy of the right lower extremity. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify these matters to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35  (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The DDD of the cervical spine is productive of flexion at most limited to 25 degrees.

2. Flexion of the cervical spine 15 degrees or less has not been demonstrated and there is no evidence of ankylosis.

3. There is no evidence of incapacitating episodes of intervertebral disc syndrome that requires physician prescribed bed rest.

4. Prior to October 1, 2012, the DDD of the lumbar spine has most nearly approximated forward flexion to 70 degrees.

5. The October 1, 2012 VA examination report reflects that the DDD of the lumbar spine approximates forward flexion to 10 degrees.

6. Effective January 20, 2016, the DDD of the lumbar spine most nearly approximates forward flexion to 50 degrees.

7. Effective June 12, 2017, the DDD of the lumbar spine most nearly approximates forward flexion to 70 degrees.

8. There is no evidence of ankylosis.

9. There is no evidence of incapacitating episodes of intervertebral disc syndrome that requires physician prescribed bed rest.

10. Prior to January 20, 2016, the Veteran did not have characteristic symptoms of Raynaud's phenomenon.

11. Effective January 20, 2016, the Veteran had daily characteristic attacks of Raynaud's syndrome.

12. Effective June 12, 2017, the Veteran had characteristic attacks of Raynaud's syndrome that occurred less than once per week.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for DDD of the cervical spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242 (2017).

2. For the period from December 26, 2008 to September 30, 2012, the criteria for a rating in excess of 10 percent for DDD of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242 (2017).

3. The criteria for the assignment of a 40 percent rating for DDD of the lumbar spine have been approximated for the period from October 1, 2012 to January 19, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2017).

4. For the period from January 20, 2016 to June 11, 2017, the criteria for a rating in excess of 20 percent for DDD of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242 (2017).

5. The criteria for a rating in excess of 10 percent for DDD of the lumbar spine have not been met for the period beginning June 12, 2017. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5242 (2017).

6. For the period from December 26, 2008 to January 19, 2016, the criteria for a compensable rating for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7117 (2017).

7. For the period from January 20, 2016 to June 11, 2017, the criteria for a rating in excess of 40 percent for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7117 (2017).

8. The criteria for a compensable rating for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid have not been met for the period beginning June 12, 2017. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7117 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the lumbar spine (low back) disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Spine

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combine range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent evaluation is warranted forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. Pertinent to the current appeal, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

DDD of the Cervical Spine

The February 2009 Report of VA fee-basis examination documents the Veteran's report that she sustained a cervical spine strain 18 months earlier. She had no complaints of symptoms. 

On physical examination, the Veteran had no radiation of pain on movement, muscle spasm or palpable tenderness. There was no cervical spine ankylosis or deformity. The Veteran had full range of motion of the cervical spine range. She had no pain, fatigue, weakness, lack of endurance, incoordination or additional limitation of motion after repetitive use. She had normal curvature without sign of scoliosis, abnormal lordosis or kyphosis. There was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.

The February 2010 Report of VA examination documents the Veteran's complaint of mild cervical spine pain with radiation to both shoulders. She reported that she had some limitation of motion in her neck. Her cervical spine disability did not affect her ability to walk. She had no history of incapacitating episodes associated with her cervical spine disability.  

On physical examination, there was no spasm or tenderness on palpation in the cervical spine. The Veteran's cervical spine range of motion was flexion to 25 degrees; extension to 20 degrees (with pain at 20 degrees); left lateral flexion to 35 degrees; left rotation to 40 degrees; right lateral flexion to 35 degrees, and right rotation to 40 degrees. The Veteran had no additional limitation of motion with repetitive use. 

The November 2010 Report of VA examination documents the Veteran's complaint of daily cervical spine (neck) pain that was aggravated by weather changes and activity. She had not experienced incapacitating episodes that required physician prescribed bed rest.  

On physical examination, cervical spine range of motion was flexion to 30 degrees; extension to 12 degrees; left lateral flexion to 20 degrees; left rotation to 40 degrees; right lateral flexion to 20 degrees, and right rotation to 40 degrees with pain throughout the entire range of motion (most severe in left lateral flexion and left rotation). The Veteran had no additional limitation of motion or change in pain level with repetitive use. There was no spasm on examination but she did demonstrate cervical spine tenderness. She had full strength in the extremities but demonstrated subjective decrease in sensation throughout the entire left arm.

The September 2011 Report of VA examination documents the Veteran's complaint of constant cervical spine pain. She had no complaints of radiculopathy, incapacitation or problems with ambulation.  

On physical examination, cervical spine range of motion was flexion to 45 degrees; extension to 45 degrees; left lateral flexion to 45 degrees; left rotation to 70 degrees; right lateral flexion to 45 degrees, and right rotation to 70 degrees with pain at the end of rang in flexion, extension and rotation. The Veteran had no additional limitation of motion with repetitive use. There was no spasm on examination or tenderness of the cervical spine. No abnormalities were noted.  

The October 2012 Report of VA examination reflects that the Veteran's 
cervical spine range of motion was flexion to 25 degrees (with objective evidence of painful motion at 5 degrees); extension to 35 degrees (with objective evidence of painful motion at 35 degrees); left lateral flexion to 25 degrees (with objective evidence of painful motion at 25 degrees); left rotation to 20 degrees (with objective evidence of painful motion at 10 degrees); right lateral flexion to 25 degrees (with objective evidence of painful motion at 25 degrees), and right rotation to 40 degrees (with objective evidence of painful motion at 20 degrees). The Veteran had no additional limitation of motion with repetitive use. She had localized tenderness or pain to palpation in the cervical spine but did not experience guarding or muscle spasm of the cervical spine. Muscle strength testing was normal in the right extremity and slightly diminished in the left extremity. Reflex examination was normal. Sensory examination was normal in the right upper extremities and decreased in the left upper extremities. She had no signs or symptoms of cervical spine radiculopathy. She did not have intervertebral disc syndrome (IVDS). 

The January 2016 Report of VA examination documents the Veteran's complaint of flare-ups of cervical spine pain elicited by overuse. She experienced increased cervical spine pain with overhead work and multiple head movements. 

On physical examination, range of motion was flexion to 30 degrees; extension to 30 degrees; left lateral flexion to 20 degrees; left rotation to 60 degrees; right lateral flexion to 20 degrees, and right rotation to 60 degrees with pain in all planes of motion. The Veteran had no additional limitation of motion with repetitive use. She had no localized tenderness or guarding or muscle spasm of the cervical spine. The examiner was unable to opine as to what additional loss of range of motion the Veteran would experience due to repeated use over time or flare-ups based on the Veteran's clinical presentation.  Muscle strength testing was normal in the right upper extremity and slightly diminished in the left upper extremity. Reflex examination was normal. Sensory examination was normal in the right upper extremity and decreased in the left upper extremity. She experienced mild cervical spine radiculopathy in both upper extremities. There was no evidence of ankylosis. She did have IVDS of the cervical spine but had not experienced any incapacitating episodes over the past year due to IVDS that had required physician prescribed bed rest. 

The June 2017 Report of VA examination documents the Veteran's complaint of cervical spine pain and limited range of motion. 

On physical examination, cervical spine range of motion was flexion to 40 degrees; extension to 35 degrees; left lateral flexion to 45 degrees; left rotation to 80 degrees; right lateral flexion to 45 degrees, and right rotation to 80 degrees without pain noted on examination. The Veteran had no additional limitation of motion with repetitive use. She had no localized tenderness or guarding or muscle spasm of the cervical spine. The examiner was unable to opine as to what additional loss of range of motion the Veteran would experience due to repeated use over time or flare-ups based on the Veteran's clinical presentation and indicated that the Veteran would need to undergo future examination. Muscle strength testing, reflex examination and sensory examination were all normal. She experienced mild cervical spine radiculopathy in the left upper extremity. There was no evidence of ankylosis. She did have IVDS of the cervical spine but had not experienced any incapacitating episodes over the past year due to IVDS that had required physician prescribed bed rest. 

The Veteran's DDD of the cervical spine has been productive of flexion at most limited to 25 degrees and is adequately contemplated by the assigned 20 percent rating. In addition, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion of the cervical spine 15 degrees or less. There is no evidence of cervical spine ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of IVDS of the cervical spine that required physician prescribed bed over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted at any time. 

Based on these facts, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the service-connected DDD of the cervical spine and the claim is denied.
DDD of the Lumbar Spine

The February 2009 Report of VA fee-basis examination documents the Veteran's report that she had a history of lumbar scoliosis that had been diagnosed six years earlier. She complained of constant stiffness in the lower back without pain. 

On physical examination, the Veteran had no radiation of pain on movement, muscle spasm or palpable tenderness of the spinous processes or paravertebral musculature. The sacroiliac joints were non-tender to palpation. Straight leg raising test was negative bilaterally in the supine and sitting positons. There was no lumbar spine ankylosis or deformity. She had a normal gait. The Veteran had full range of motion of the lumbar spine range. She had no pain, fatigue, weakness, lack of endurance, incoordination or additional limitation of motion after repetitive use. She had normal curvature without sign of scoliosis, abnormal lordosis or kyphosis. There was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.

The February 2010 Report of VA examination documents the Veteran's complaint of intermittent lumbar spine pain with radiation to both legs. Her lumbar spine pain did not affect her ability to walk. She had no history of incapacitating episodes associated with her lumbar spine disability. She reported that she experienced mild to moderate low back pain.

On physical examination, there was no spasm or tenderness on palpation in the lumbar spine. She had a normal gait. The Veteran's lumbar spine range of motion was flexion to 70 degrees (with pain at 70 degrees); extension to 20 degrees (with light pain at 20 degrees); left lateral flexion to 40 degrees; left rotation to 35 degrees; right lateral flexion to 40 degrees, and right rotation to 35 degrees. The Veteran had no additional limitation of motion with repetitive use. Lumbar spine IVDS was documented. 

The November 2010 Report of VA examination documents the Veteran's complaint of severe, daily lumbar spine (low back) pain that was aggravated by weather changes and activity. She reported that she had radiation of the lumbar spine pain into the lower extremities bilaterally. At times, her ability to walk was affected by her lumbar spine disability. She had not experienced incapacitating episodes that required physician prescribed bed rest. She reported that she experienced monthly flare-ups of pain that tended to last several days. The pain was described as severe and rendered her bedridden at times and incapacitated during flare-ups. Typically, flare-ups of pain resolved with rest

On physical examination, lumbar spine range of motion was flexion to 70 degrees; extension to 15 degrees; left lateral flexion to 20 degrees; left rotation to 35 degrees; right lateral flexion to 20 degrees, and right rotation to 35 degrees with pain throughout the entire range of motion (most severe in left lateral flexion and left rotation). The Veteran had no additional limitation of motion or change in pain level with repetitive use. There was no spasm on examination but she did demonstrate lumbar spine tenderness, greatest at L4 and L5. She had full strength in the extremities but demonstrated subjective decrease in sensation throughout the entire left leg. She had normal symmetric deep tendon reflexes and a normal gait.

The September 2011 Report of VA examination documents the Veteran's complaint of constant lumbar spine pain with reports of weekly bilateral lower extremity radiculopathy. She had no complaints of incapacitation or problems with ambulation.  

On physical examination, she had a normal gait. Lumbar spine range of motion was flexion to 80 degrees; extension to 30 degrees; left lateral flexion to 25 degrees; left rotation to 25 degrees; right lateral flexion to 25 degrees, and right rotation to 25 degrees with pain at the end of range of motion in flexion and extension. She had subjectively positive straight leg raising but no additional limitation of motion with repetitive use. There was diffuse tenderness to palpation of the lumbar spine without spasm. There were no motor deficits noted and her gait was normal.

The October 2012 Report of VA examination documents the Veteran's complaint of weekly flare-ups of lumbar spine pain elicited by mild activity such as bending. The duration of the flare-ups of pain lasted between three days up to two weeks. She treated the pain with ice, an "inversion table" or chiropractic treatment. There were no reports of physician prescribed bed rest. Medication provided no relief.  

On physical examination, lumbar spine range of motion was flexion to 10 degrees (with objective evidence of painful motion at 5 degrees); extension to 15 degrees (with objective evidence of painful motion at 5 degrees); left lateral flexion to 15 degrees (with objective evidence of painful motion at 15 degrees); left rotation to 25 degrees (with objective evidence of painful motion at 10 degrees); right lateral flexion to 20 degrees (with objective evidence of painful motion at 20 degrees), and right rotation to 15 degrees (with objective evidence of painful motion at 15 degrees). The Veteran had no additional limitation of motion with repetitive use. She had localized tenderness or pain to palpation in the lumbar spine but did not experience guarding or muscle spasm of the lumbar spine. Muscle strength testing, reflex examination and sensory examination were all normal.  Straight leg testing was negative bilaterally. She experienced moderate lumbar spine radiculopathy in the sciatic nerve in both lower extremities. She did have IVDS of the lumbar spine but had not experienced any incapacitating episodes over the past year due to IVDS. 

The January 2016 Report of VA examination documents the Veteran's complaint of flare-ups of lumbar spine pain elicited by overuse. Her back pain was exacerbated by bending, stooping, lifting, carrying and prolonged standing. 

On physical examination, lumbar spine range of motion was flexion to 50 degrees; extension to 15 degrees; left lateral flexion to 20 degrees; left rotation to 25 degrees; right lateral flexion to 20 degrees, and right rotation to 25 degrees with pain in flexion, extension and lateral flexion bilaterally. The Veteran had no additional limitation of motion with repetitive use. She had no localized tenderness or guarding or muscle spasm of the lumbar spine. The examiner was unable to opine as to what additional loss of range of motion the Veteran would experience due to repeated use over time or flare-ups based on the Veteran's clinical presentation.  Muscle strength testing was normal in the right lower extremity and slightly diminished in the left lower extremity. Reflex examination was normal in the knees and hypoactive in the ankles, bilaterally. Sensory examination was normal in the right lower extremity and decreased in the left lower extremity.  Straight leg testing was negative bilaterally. She experienced mild lumbar spine radiculopathy in the sciatic nerve in both lower extremities. There was no evidence of ankylosis. She did have IVDS of the lumbar spine but had not experienced any incapacitating episodes over the past year due to IVDS that had required physician prescribed bed rest. 

The June 2017 Report of VA examination documents the Veteran's complaint of lumbar spine pain and limited range of motion. 

On physical examination, cervical spine range of motion was flexion to 70 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; left rotation to 30 degrees; right lateral flexion to 30 degrees, and right rotation to 30 degrees without pain noted on examination. The Veteran had no additional limitation of motion with repetitive use. She had no localized tenderness or guarding or muscle spasm of the cervical spine. The examiner was unable to opine as to what additional loss of range of motion the Veteran would experience due to repeated use over time or flare-ups based on the Veteran's clinical presentation and indicated that the Veteran would need to undergo future examination.  Muscle strength testing, reflex examination and sensory examination were all normal. Straight leg testing was negative bilaterally. She experienced mild lumbar spine radiculopathy in the sciatic nerve of the left lower extremity. There was no evidence of ankylosis. She did have IVDS of the cervical spine but had not experienced any incapacitating episodes over the past year due to IVDS that had required physician prescribed bed rest. 

For the period from December 26, 2008 to September 30, 2012, the Veteran's DDD of the lumbar spine has been productive of flexion at most limited to 70 degrees and combined range of motion of the lumbar spine limited to 195 degrees (November 2010 VAX) and is adequately contemplated by the assigned 10 percent rating. In addition, the manifestations that can be associated with the lumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. There is no evidence of lumbar spine ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of IVDS of the lumbar spine that required physician prescribed bed over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted. 

Based on these facts, the Board finds that the preponderance of the evidence, lay and medical is against the claim for a rating in excess of 10 percent for the service-connected DDD of the lumbar spine for the period from December 26, 2008 to September 30, 2012, and the claim for increased rating for this period is denied.

However, the October 2012 Report of VA examination reflects that the Veteran had flexion to 10 degrees. Based on these findings, a 40 percent rating is assigned for the period of the appeal from October 1, 2012 to January 19, 2016. There is no evidence of ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of IVDS that required physician prescribed bed rest over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted. The 40 percent rating is the maximum evaluation for limitation of motion of the thoracolumbar spine. Therefore, further DeLuca analysis is not required. Johnston v. Brown, 10 Vet. App. 80 (1997).

For the period from January 20, 2016 to June 11, 2017, the Veteran's DDD of the lumbar spine has been productive of flexion at most limited to 50 degrees and is adequately contemplated by the assigned 20 percent rating. In addition, the manifestations that can be associated with the lumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion of the lumbar spine 30 degrees or less. There is no evidence of lumbar spine ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of IVDS of the lumbar spine that required physician prescribed bed over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted. 

Based on these facts, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the service-connected DDD of the lumbar spine for the period from January 20, 2016 to June 11, 2017, and the claim for increased rating for this period is denied.

For the period beginning June 12, 2017, the Veteran's DDD of the lumbar spine has been productive of flexion at most limited to 70 degrees and combined range of motion of the lumbar spine limited to 220 degrees and is adequately contemplated by the assigned 10 percent rating. In addition, the manifestations that can be associated with the lumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. There is no evidence of lumbar spine ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of IVDS of the lumbar spine that required physician prescribed bed over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted. 

Based on these facts, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the service-connected DDD of the lumbar spine for the period beginning June 12, 2017, and the claim for increased rating for this period is denied.

Raynaud's Phenomenon

The ratings for the Veteran's Raynaud's phenomenon have been assigned pursuant to diagnostic code (DC) 7117. Under DC 7117, a 10 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring one to three times per week. A 20 percent contemplates Raynaud's syndrome with characteristic attacks occurring four to six times per week. A rating of 40 percent rating requires Raynaud's syndrome with characteristic attacks occurring at least daily. A 60 percent rating is assigned for Raynaud's syndrome with two or more digital ulcers and history of characteristic attacks. A 100 percent rating contemplates Raynaud's syndrome with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks. 

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias and precipitated by exposure to cold or by emotional upsets. These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved. 38 C.F.R. § 4.104, DC 7117. 

The February 2009 Report of VA fee-basis examination documents the Veteran's complaint of intermittent episodes of Raynaud's phenomenon affecting only the left hand, often associated with mild tremulousness. Occasionally, she experienced drooping of the left facial muscles, associated with left eyelid fasciculations. She experienced intermittent decreased sensation of the left upper and lower extremities and the left facial area as well. She complained of mild fatigue intermittently. 

On physical examination, the extremities were normal without palpable edema or tremor. Examination of the shoulders, elbows, wrists, hips, knees and ankles were normal bilaterally without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain, or ankylosis. She was able to tie shoe laces, fasten buttons and pick up a piece of paper and tear it without difficulty and she could approximate the fingers to the transverse crease of the palm for all digits. Her hand strength was normal bilaterally. There was no ankylosis in any of the thumb or finger joints.

Cranial nerves were grossly intact; coordination was normal; and, Romberg test was negative. There was a subjective decreased light touch and decreased vibratory sensation in the left facial area, left upper extremity and hand, left lower extremity and left foot. Motor and sensory testing of the upper and lower extremities was otherwise grossly normal. There was no evidence of hemiparesis, hemiplegia, paralysis, gait disorder, dexterity abnormalities, joint disturbances, speech abnormalities, visual defects or auditory dysfunction. Testing for carpal or cubital tunnel syndrome revealed a negative bilateral Tinel's sign and Phalen's test. No tremulousness of the extremities was noted on examination.

The February 2010 Report of VA examination documents the Veteran's report that during service she experienced the sudden onset of left-sided weakness, numbness and poor coordination. This involved all of the left side of her body, the face, left upper extremity (including left hand) and left lower extremity (including left foot). She stated that there was also a difference in color of her left hand which was somewhat pale and bluish with a blotch appearance as compared to the right hand.  

She complained the problem was constant and was not an attack or an acute exacerbation that comes and comes. However, she did not have the characteristic symptoms and findings of Raynaud's. Her left hand was completely normal, aside from a very slight bluish discoloration as compared to the right hand. No digital ulcers were evident.

Physical examination showed her left hand was mildly bluish and slightly blotch in appearance as compared to her right hand. However there was no evidence of digital ulcers noted. There was no ankle edema. Digital pulses were 3+ bilaterally. Neurologically, pinprick was less intense over her left leg and vibratory perception was decreased over the left arm and leg. The examiner stated that the Veteran's symptoms were atypical of Raynaud's as they were present constantly and not subject to acute attacks or exacerbations. 

The November 2010 Report of VA examination documents the Veteran's report that her left hand occasionally turns blue associated with coldness in her hand. She denied any other color changes and there was no relation to cold exposure. She complained of diminished sensation and weakness of the entire left side of her body including her face. She reported that she experienced the symptoms constantly but symptoms were exacerbated daily lasting for an hour when she awoke in the morning. She also experienced an exacerbation later in the day lasting approximately one to two hours. She reported that she experienced an exacerbation of symptoms three to four times a week lasting half a day. Symptoms include increasing numbness and weakness on the left side.

On examination, finger to nose testing was slightly impaired due to a tremor. Tandem walking test was mildly impaired when advancing the left foot. There was no objective evidence of peripheral nerve disorder. The examiner concluded that there was no diagnosis to explain the Veteran's symptoms of left sided sensory loss and weakness.

The January 2016 Report of VA examination reflects that the Veteran had daily characteristic attacks of Raynaud's syndrome. She did not have two or more digital ulcers and had no autoamputation of one or more digits.

The June 2017 Report of VA examination reflects that the Veteran had characteristic attacks of Raynaud's syndrome that occurred less than once per week. She did not have two or more digital ulcers and had no autoamputation of one or more digits.

For the period prior to January 20, 2016, the Veteran's Raynaud's phenomenon was not manifested by characteristic attacks occurring one to three times per week. Rather, the evidence demonstrates that she did not have characteristic symptoms of Raynaud's phenomenon and there was no explanation for her left-sided sensory loss and weakness symptoms. Thus, her Raynaud's phenomenon is adequately contemplated by the assigned noncompensable rating and the claim for increased rating for this period is denied.

The January 2016 Report of VA examination reflects that the Veteran had daily characteristic attacks of Raynaud's syndrome. Thus, for the period from January 20, 2016 to June 11, 2017, the Veteran's Raynaud's phenomenon is adequately contemplated by the assigned 40 percent rating. The Veteran did not have two or more digital ulcers or autoamputation of one or more digits. Thus, higher ratings are not warranted and the claim for increased rating for this period is denied.
 
The June 2017 Report of VA examination reflects that the Veteran had characteristic attacks of Raynaud's syndrome that occurred less than once per week. Thus, for the period beginning June 12, 2017, the Veteran's Raynaud's phenomenon is adequately contemplated by the assigned noncompensable rating. The Veteran did not have characteristic attacks occurring one to three times a week, two or more digital ulcers or autoamputation of one or more digits. Thus, higher ratings are not warranted and the claim for increased rating for this period is denied.

Apart from those issues now being developed by the RO under the Veteran's November 2017 notice of disagreement and not certified for Board review, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

A rating in excess of 20 percent for DDD of the cervical spine is denied.

A rating in excess of 10 percent for DDD of the lumbar spine for the period from December 26, 2008 to September 30, 2012 is denied.

A rating of 40 percent for DDD of the lumbar spine for the period from October 1, 2012 to January 19, 2016 is granted.

A rating in excess of 20 percent for DDD of the lumbar spine for the period from January 20, 2016 to June 11, 2017 is denied.

A rating in excess of 10 percent for DDD of the lumbar spine for the period from June 12, 2017 is denied.

An initial compensable rating for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid for the period from December 26, 2008 to January 19, 2016 is denied.

A rating in excess of 40 percent for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid for the period from January 20, 2016 to June 11, 2017 is denied.

A compensable rating for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid for the period beginning June 12, 2017 is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


